Citation Nr: 1019945	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  06-07 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an increased initial rating for the 
orthopedic manifestations of a lumbar spine disability, rated 
as 10 percent disabling from November 26, 2003, to July 31, 
2005; as 40 percent disabling from August 1, 2005, to May 31, 
2010; and as 10 percent disabling since June 1, 2010.

2.  Entitlement to an initial rating higher than 10 percent 
for the neurological manifestations of the right lower 
extremity related to the service-connected lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from March 1958 
to January 1960.  The Veteran also served from February 1960 
to February 1962.  However, an August 1971 decision found 
that service under other than honorable conditions from 
February 1960 to February 1962 was dishonorable for VA 
purposes and VA benefits for that period of service are 
barred.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for a lumbar spine disability and assigned 
a 10 percent rating, effective November 26, 2003.  A January 
2006 rating decision increased the rating for a lumbar spine 
disability, from 10 percent to 40 percent disabling, 
effective August 1, 2005.  The Veteran testified before the 
Board in February 2009.  In July 2009, the Board remanded the 
claim for additional development.  

In November 2009, the RO granted a separate 10 percent rating 
for neurological manifestations of the right lower extremity 
related to the Veteran's lumber spine disability, effective 
in March 2008.  At that same time, the RO proposed to 
decrease the Veteran's 40 percent rating for the lumbar spine 
disability to 10 percent based upon findings in a March 2008 
VA examination.  In March 2010, the RO decreased the rating 
for the lumbar spine disability from 40 percent to 10 percent 
disabling.  The Veteran did not initiate an appeal as to the 
propriety of that reduction, and thus, the issue of whether 
the rating reduction was proper is not within the 
jurisdiction of the Board.  Therefore, the Board will limit 
its analysis to whether the Veteran is entitled to an 
increased initial rating for a lumbar spine disability with 
associated neurological manifestations of the lower 
extremities.  


FINDINGS OF FACT

1.  For the period from November 26, 2003, to July 31, 2005, 
the Veteran's low back disability (degenerative disc disease 
and degenerative joint disease) was manifested by forward 
flexion of the thoracolumbar spine to greater than 60 degrees 
and a combined range of motion greater than 120 degrees.  It 
was not productive of any incapacitating episodes within the 
previous 12 months, and ankylosis was not shown.

2.  For the period from August 1, 2005, until May 31, 2010, 
the Veteran's low back disability was manifested by forward 
flexion of the thoracolumbar spine of 30 degrees or less, but 
did not demonstrate unfavorable ankylosis of the 
thoracolumbar spine.  It was not productive of any 
incapacitating episodes within the previous 12 months.

3.  Since June 1, 2010, the Veteran's low back has been 
manifested by forward flexion of the thoracolumbar spine to 
greater than 60 degrees and a combined range of motion 
greater than 120 degrees.  It has not been productive of any 
incapacitating episodes within the previous 12 months, and 
ankylosis has not been shown.

4.  For the period from November 23, 2003, to February 6, 
2007, the Veteran's low back disability was productive of 
neurologic impairment of the right lower extremity that 
resulted in disability analogous to mild incomplete paralysis 
of the sciatic nerve.

5.  Since February 7, 2007, the Veteran's low back disability 
was productive of neurologic impairment of the right lower 
extremity that resulted in disability analogous to moderate 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  For the period from November 26, 2003, to July 31, 2005 
and since June 1, 2010, the criteria for a rating in excess 
of 10 percent for a lumbar spine disability have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243 
(2009).

2.  For the period from August 1, 2005, until May 31, 2010, 
the criteria for a rating in excess of 40 percent for a 
lumbar spine disability have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5235-5243 (2009).

3.  For the period from November 23, 2003, to February 6, 
2007, the criteria for a rating in excess of 10 percent 
rating for neurological manifestations of a lumbar spine 
disability (mild incomplete paralysis of the sciatic nerve) 
of the right lower extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 
4.71(a), 4.124(a), DC 8520 (2009).

4.  Since February 7, 2007, the criteria for a 20 percent 
rating for neurological manifestations of a lumbar spine 
disability (moderate incomplete paralysis of the sciatic 
nerve) of the right lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b), 4.71(a), 4.124(a), DC 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §  4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2009).  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2009).  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1 (2009).  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2009).

The Veteran's lumbar spine disability has been rated as 10 
percent disabling from November 26, 2003, to July 31, 2005, 
as 40 percent disabling from August 1, 2005, to May 31, 2010, 
and as 10 percent disabling since June 1, 2010, under 
Diagnostic Codes 5243-5237.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2009).  DC 5243 pertains to 
intervertebral disc syndrome.  DC 5237 pertains to lumbar 
strain.  DCs 5237 and 5243 are rated using the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2009), 38 C.F.R. § 4.71a, DCs 5237, 5243 (2009).  
The other applicable diagnostic code pertinent to the claim 
is spondylolisthesis or segmental instability (DC 5239), also 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  

It has not been contended or shown that the Veteran has 
residuals of a fracture of the vertebra (DC 5235), sacroiliac 
injury and weakness (5236), spinal stenosis (5238), 
ankylosing spondylitis (5240), or spinal fusion (5241), 
related to her lumbar spine disability.  Accordingly, the 
criteria pertaining to those diagnostic codes are not 
applicable.

VA treatment records beginning in May 2003 reflect that on X-
ray examination, the Veteran was shown to have lumbosacral 
spondylosis with degenerative disc disease at L4-5 with facet 
arthropathy.

A June 2004 private treatment record reflects that there was 
moderate tenderness in the lower lumbar spine.  There was 
mild asymmetry of the lumbar spine suggesting scoliosis.  His 
left leg was one inch shorter than his right leg.  The 
Veteran had full range of motion of the spine.  There was 
mild to moderate pain on straight leg raising, bilaterally.  
He had good muscle strength and tone, 4/5, bilaterally.  The 
assessment was advanced degenerative disc disease of the 
lumbar spine at L4-5 and L5-S1. 

On March 2005 VA examination, the Veteran denied experiencing 
back pain on a constant basis.  The back pain would occur 
when lifting or bending, usually on the right side.  He had 
occasional tingling down his right leg.  His back pain was 
described as aching in nature.  He took Motrin for relief.  
He occasionally wore a lumbar support.  Physical examination 
revealed a normal spinal curvature.  There was no tenderness 
on palpation.  There were no deformities, and there was no 
muscle spasm or atrophy.  There were normal motor skills and 
normal gait.  

Range of motion testing revealed forward flexion to 85 
degrees, with pain at the right side at 80 degrees.  
Extension was to 30 degrees without pain.  Left and right 
lateral flexion was to 30 degrees and left and right lateral 
rotation was to 30 degrees, all without pain.  Deep tendon 
reflexes were +1, bilaterally.  There was good strength and 
sensation in the lower extremities, bilaterally.  Straight 
leg raising was to 70 degrees, with tightness in the lumbar 
spine.  Range of motion testing did not produce additional 
weakness, fatigue, or incoordination.  The diagnosis was 
lumbar spine spondylosis with degenerative disc disease t L4-
L5, with facet arthropathy according to May 2003 x-rays, and 
low back pain with bending excessively or lifting.  

A November 2005 private treatment record shows that the 
Veteran continued to have significant lower back pain and 
stiffness.  He reported that his activities were severely 
limited by back pain.  The physician stated that on 
examination in August 2005, range of motion testing was 
greatly restricted.  At that time, forward flexion was to 30 
degrees, extension was to 7 degrees, right lateral flexion 
was to 11 degrees, and left lateral flexion was to 14 
degrees.  Surgery was not recommended. 

In September 2006, the Veteran submitted lay statements 
completed by his family and friends concerning the severity 
of his low back disability.  A friend stated that in the 
forty years that she had known the Veteran, the Veteran had 
been unable to sit in a car for a long period of time due to 
back pain.  The Veteran had missed work due to pain because 
his work required physical labor.  His daughter stated that 
she had always remembered that her father suffered from back 
pain and could not work due to back pain.  

VA treatment records dated from July 2004 to August 2006 
reflect only that in June 2006, the Veteran reported having 
low back pain for the previous three weeks.  He had fallen on 
his back.  He stated that the pain was getting better.  The 
assessment was chronic low back pain. 

An August 2006 private treatment record reflects that the 
Veteran's back pain was getting progressively worse.  
Physical examination revealed significant stiffness and pain 
in the lumbar spine, and range of motion findings that were 
as restricted as on November 2005 examination.  There were no 
significant neurological deficits.  There was mild tenderness 
to the lumber spine.  The assessment was degenerative disc 
disease.  No medication was prescribed.  

On February 2007 VA examination, the Veteran reported that he 
experienced back pain on a daily basis.  The pain radiated to 
his right leg, causing his right leg to go numb.  He had no 
incapacitating episodes in the previous year.  He reported 
that repetitive motion caused increased pain, and lack of 
endurance and fatigability.  He did a limited amount of 
driving.  Physical examination revealed tenderness on 
palpation at the paraspinal musculature.  The Veteran's gait 
was normal.  

Range of motion testing revealed forward flexion to 80 
degrees, with pain at 80 degrees, extension to 20 degrees, 
right and left lateral bending to 30 degrees, and right and 
left rotation to 40 degrees.  There was no additional 
functional loss on repetitive motion.  He had no reflexes in 
his right knee and could barely walk toe to heel.  He had 
weak but equal extensor hallucis longus muscles, bilaterally.  
There was decreased pinprick sensation in the right thigh.  
The diagnosis was severe degenerative disc disease at L4-5, 
degenerative arthritis at L4-5, and chronic back pain.  

On March 2008 VA examination, the Veteran reported that he 
had daily back pain that radiated to his right leg.  He 
reported episodes in which his right leg would give way 
without warning.  He was able to walk for one mile.  He used 
a cane in the right hand due to left ankle pain.  His back 
pain was made worse with lifting or with repetitive motion, 
such as mopping.  When he was active, he experienced 
occasional flare-ups at which time he would place himself on 
self-imposed bed rest.  He had done so for approximately 
thirty days in the previous year.  He took Ibuprofen each day 
for back pain which helped significantly.  He wore a back 
brace for certain activities, though sometimes he wore the 
brace at rest when his back was bothering him more than 
usual.  He reported that his last employment position was 
owning and running a restaurant, but he stopped in 1992 due 
to hypertension.  Physical examination revealed a normal but 
slow gait.  He was wearing a lumber support.  He entire 
lumbar spine was nontender to palpation.  There was 
tenderness at the sciatic notch of the right buttock.  
Waddell signs were negative.  

Range of motion testing revealed forward flexion to 80 
degrees, extension to 15 degrees, right and left lateral 
bending to 20 degrees, and right and left rotation to 20 
degrees.  There was pain at the end of each range of motion.  
Repetitive testing resulted in some increased pain, 
especially on extension.  On several cycles, extension was 
limited to 10 degrees.  There was no additional weakness, 
fatigability, or incoordination.  Neurological examination 
revealed negative straight leg raising.  Deep tendon reflexes 
were not present in the patella, bilaterally, and were trace 
in the Achilles bilaterally.  Motor strength was 5/5 in both 
lower extremities, except that it was 4+/5 in the right 
hamstring.  Sensory examination was intact.  MRI examination 
revealed significant degenerative disc disease changes with 
disc protrusions at L4-L5 and L5-S1.  There was mild thecal 
sac compression at L4-L5.  There was fatty endplate 
degeneration at L4-L5 osteophytosis.  The assessment was 
spinal degenerative joint disease at L4-5.  

At his February 2009 hearing before the Board, the Veteran 
stated that his treatment from the VA consisted mostly of 
refills for pain medication.  He reported that a few times in 
the previous year he had to roll out of bed due to back pain.  
Any amount of lifting aggravated his back.  He estimated that 
he stayed in bed due to back pain about ten times in the 
previous year.  He reported that his range of motion was 
restricted to about 20 degrees forward flexion.  He was 
wearing a back brace for support when bending.  He felt that 
he could not extend without falling backwards.  Taking a hot 
bath helped to alleviate his back pain.  The Veteran also 
reported that his right leg would sometimes tingle as though 
a needle was sticking into it.  He denied having any 
neurological manifestations in his left leg.

An August 2009 private treatment record demonstrates moderate 
tenderness in the lumber spine.  Neurological testing 
revealed decreased reflexes at the right Achilles.  Sensation 
was inconsistent and was lost in the right lower extremity.  
The diagnosis was L4-5 and L5-S1 neuropathy with decreased 
sensation and weakness of the right dorsiflexion and plantar 
flexion of the foot and ankle joint.  The examiner stated 
that the condition had worsened since he had last seen the 
Veteran a number of years ago.  

On September 2009 VA examination, the Veteran reported having 
severe pain in his low back located centrally, worse on the 
right side.  He experienced occasional radiating pain in his 
right thigh and pins and needles sensations in his lower 
right leg.  He took Ibuprofen three times a day for back 
pain.  He experienced flare-ups once every two to three 
weeks, at which time he would rest in bed.  The flare-ups 
sometimes lasted for ten days at a time.  He used a lumbar 
support and sometimes used a cane.  He could walk two miles 
and stand for an unknown amount of time before experiencing 
back pain.  He had a sense of unsteadiness due to his past 
history of his right leg giving out on him.  He had increased 
back pain when he stooped to wash dishes, brush his teeth, 
shave, sweep, or mop.  He was able to complete yard work, but 
his back would then hurt for days afterwards.  He was able to 
attend to activities of daily living.  Physical examination 
revealed  a normal gait.

Range of motion testing revealed forward flexion to 80 
degrees with pain, extension to 20 degrees with pain, right 
and left lateral bending to 20 degrees, with pain, and right 
and left rotation to 20 degrees, with pain.  Deep tendon 
reflexes were 1/4 on the right side.  Muscle strength was 
4/5.  Straight leg raising, Lesage's and Patrick's testing 
was negative.  Waddel signs were negative.  There was no 
tenderness to palpation.  There was no palpable muscle 
spasms.  There was some slight flattening to the lordotic 
curve.  There was no increased fatigue, weakness, lack of 
endurance, or incoordination on repetitive motion testing.  
There was increased pain on repetitive motion testing.  The 
assessment was lumbar spine degenerative disc disease with 
disc protrusions and radicular symptoms.  The examiner stated 
that he agreed with the Veteran's private physician, who 
diagnosed the Veteran with right lower extremity neuropathy 
related to his lumbar spine disability. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2 (2009).

For the period from November 26, 2003, until July 31, 2005, 
the ranges of motion of the Veteran's lumbar spine, as shown 
on VA examination in March 2005, fall at most within the 
requirements for a 10 percent rating:  forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees.  Limitation of flexion of the lumbar spine 
to 60 degrees or less, combined thoracolumbar motion of 120 
degrees or less, and ankylosis are not shown.  Thus, the 
evidence does not support a higher rating under the General 
Rating Formula for Diseases and Injuries of the Spine for 
that period.

For the period from August 1, 2005, until May 31, 2010, the 
ranges of motion of the Veteran's lumbar spine, as shown on 
private examination in November 2005, and on February 2007 
and March 2008 VA examinations, fall at most, within the 
requirements for a 40 percent rating:  forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  Unfavorable ankylosis of 
the entire thoracolumbar spine was not shown.  Thus, the 
evidence does not support a higher rating under the General 
Rating Formula for Diseases and Injuries of the Spine for 
that period.

Since June 1, 2010, the ranges of motion of the Veteran's 
lumbar spine, as shown on VA examination in September 2009, 
fall at most within the requirements for a 10 percent rating:  
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees.  Limitation of flexion of 
the lumbar spine to 60 degrees or less, combined 
thoracolumbar motion of 120 degrees or less, and ankylosis 
are not shown.  Thus, the evidence does not support a higher 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine for that period.

Accordingly, the Board turns to the question of whether the 
Veteran is entitled to an increased rating based upon the 
diagnostic criteria pertaining to intervertebral disc 
syndrome (IDS).  IDS (pre-operatively or post-operatively) is 
to be rated using the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2009).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent is warranted where there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A rating of 40 percent 
is warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2009).

On VA examination in March 2005, the Veteran stated that he 
took pain medication to relieve his back pain and did not 
report that he had any incapacitating episodes within the 
previous year.  On VA examination in February 2007, he denied 
having any incapacitating episodes within the previous year.  
On March 2008 and September 2009 VA examinations, the Veteran 
reported self-imposed bed rest within the previous years for 
flare-ups, sometimes lasting for ten days.  However, he 
specifically stated that the bed rest had not been prescribed 
by a physician.  The record otherwise does not demonstrate 
that the Veteran was prescribed bed rest by a physician.  
Accordingly, the Board finds that the Veteran is not entitled 
higher ratings at any time during the appeal based on any 
incapacitating episodes. 

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based upon 
his combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, for the 
period from November 26, 2003, until July 31, 2005, the 
evidence shows that on March 2005 VA examination, range of 
motion testing of the Veteran's lumbar spine was forward 
flexion to 85 degrees, with pain at the right side at 80 
degrees, extension to 30 degrees without pain, left and right 
lateral flexion to 30 degrees, and left and right lateral 
rotation was to 30 degrees, all without pain.  Those ranges 
of motion would warrant a rating of 10 percent under the 
general rating formula.  The requirements for a higher rating 
under the general rating formula, forward flexion of the 
thoracolumbar spine to 60 degrees or less, or combined range 
of motion of the thoracolumbar spine of 120 degrees or less, 
are not shown.

For the period from August 1, 2005, until May 31, 2010, the 
evidence shows that on November 2005 private examination, 
forward flexion was to 30 degrees, extension was to 7 
degrees, right lateral flexion was to 11 degrees, and left 
lateral flexion was to 14 degrees.  On February 2007 VA 
examination, however, range of motion testing was forward 
flexion to 80 degrees, with pain at 80 degrees, extension to 
20 degrees, right and left lateral bending to 30 degrees, and 
right and left rotation to 40 degrees.  A March 2008 VA 
examination, range of motion testing showed forward flexion 
to 80 degrees, extension to 15 degrees, right and left 
lateral bending to 20 degrees, and right and left rotation to 
20 degrees.  Those ranges of motion would warrant a rating, 
at the very most, of 40 percent under the general rating 
formula.  The requirements for a higher rating under the 
general rating formula, unfavorable ankylosis of the entire 
thoracolumbar spine was not shown, are not shown.

Since June 1, 2010, the range of motion of the Veteran's 
lumbar spine on September 2009 VA examination was forward 
flexion to 80 degrees with pain, extension to 20 degrees with 
pain, right and left lateral bending to 20 degrees, with 
pain, and right and left rotation to 20 degrees, with pain.  
Those ranges of motion would warrant a rating of 10 percent 
under the general rating formula.  The requirements for a 
higher rating under the general rating formula, forward 
flexion of the thoracolumbar spine to 60 degrees or less, or 
combine range of motion of the thoracolumbar spine of 120 
degrees or less, are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. § 
4.124a (2009).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2009).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2009).  Diagnostic 
Code 8620 refers to neuritis of the sciatic nerve, and DC 
8720 refers to neuralgia of the sciatic nerve.  38 C.F.R. 
§ 4.124a (2009)

The Veteran has been awarded a 10 percent disability rating 
for the neurological manifestations of his right lower 
extremity related to his service-connected lumbar spine 
disability, effective March 8, 2008.  The Board, however, 
finds that the Veteran has shown radicular symptoms to 
varying degrees throughout the period under appeal, and has 
therefore staged his radicular symptoms as described below. 

Treatment records beginning in June 2004 reflect that on 
straight leg raising, the Veteran had mild to moderate pain 
in the low back.  He had good muscle strength and tone in the 
lower extremities of 4/5, bilaterally.  On March 2005 VA 
examination, he reported occasional tingling down his right 
leg.  Physical examination revealed no muscle spasm or 
atrophy.  Deep tendon reflexes were +1, bilaterally.  There 
was good strength and sensation in the lower extremities, 
bilaterally.  Straight leg raising was to 70 degrees, with 
tightness in the lumbar spine.  In August 2006, there were no 
significant neurological deficits found and none were 
reported.  

In this case, the evidence demonstrates that prior to 
February 2007, the Veteran periodically reported experiencing 
occasional tingling down his right leg that was sensory in 
nature.  Accordingly, for the period from November 26, 2003, 
when service connection became effective, to February 6, 
2007, the Board finds that the right lower extremity 
radicular symptoms were primarily sensory in nature and 
compatible with an incomplete paralysis of the sciatic nerve 
that is mild in degree.  

However, on February 2007 VA examination, the Veteran 
reported that his low back pain radiated to his right leg, 
causing his right leg to go numb, evidencing a significant 
worsening of his neurological symptoms.  Physical examination 
revealed that he had no reflexes in his knees and could 
barely walk toe to heel.  He had weak but equal extensor 
hallucis longus muscles, bilaterally.  There was decreased 
pinprick sensation in the right thigh.  

On March 2008 VA examination, the Veteran reported that he 
had daily back pain that radiated to his right leg.  He 
reported episodes in which his right leg would give way 
without warning.  Physical examination revealed negative 
straight leg raising.  Deep tendon reflexes were absent 
bilaterally in the patella, and trace in the Achilles 
bilaterally.  Motor strength was 5/5 in both lower 
extremities, except for 4+/5 in the right hamstring.  Sensory 
examination was intact.  

At his February 2009 hearing before the Board, the Veteran 
reported that his right leg would sometimes tingle as though 
a needle was sticking into it.  An August 2009 private 
treatment record demonstrates decreased reflexes at the right 
Achilles.  Sensation was inconsistent and was lost in the 
right lower extremity.  The diagnosis was L4-5 and L5-S1 
neuropathy with decreased sensation and weakness of the right 
dorsiflexion and plantar flexion of the foot and ankle joint.  
The examiner stated that the condition had worsened since he 
had last seen the Veteran a number of years previously.  

On September 2009 VA examination, the Veteran reported 
occasional radiating pain in his right thigh and pins and 
needles sensations in his lower right leg.  He had a sense of 
unsteadiness due to his past history of his right leg giving 
out on him.  Neurological examination revealed deep tendon 
reflexes at 1/4 on the right side.  Muscle strength was 4/5.  
Straight leg raising, Lasegue's and Patrick's testing was 
negative.  The assessment was lumbar spine degenerative disc 
disease with disc protrusions and radicular symptoms.  

The Board finds that since February 7, 2007, the Veteran's 
right lower extremity neuropathy has resulted in moderate 
impairment, warranting a 20 percent rating for the 
neurological manifestations of right lower extremity sciatica 
under DC 8520 because the condition is equivalent to moderate 
incomplete paralysis.  The evidence shows that the Veteran's 
radicular symptoms were greater than merely sensory 
throughout this period of time, in that he showed greatly 
diminished deep tendon and Achilles reflexes, and diminished 
muscle strength.  The Veteran's private physician stated that 
the Veteran's right radicular symptoms had worsened since he 
had last examined him in 2005, and the September 2009 VA 
examiner agreed that the Veteran's decreased sensation and 
weakness in the right lower extremity were related to his 
lumbar spine disability.  Accordingly, a higher 20 percent 
rating is warranted.  However, the Board finds no evidence of 
organic changes, such as muscle atrophy or trophic changes, 
that would warrant a 40 percent rating or demonstrate severe 
incomplete paralysis.  

The evidence does not demonstrate complaints, findings, or 
treatment for any neurological disability of the left lower 
extremity related to the service-connected lumbar spine 
disability, and, because the Veteran has denied any such 
manifestations in his left lower extremity, the Board finds 
that he is not entitled to a separate rating for the left 
leg.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular ratings are 
found to be inadequate, consideration of an extraschedular 
rating commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1) (2009).

In this case, the Schedule is not inadequate.  The Veteran's 
schedular ratings contemplate loss of working time due to 
exacerbations of the lumbar spine disability.  38 C.F.R. § 
4.1 (2009).  While the Veteran has not maintained employment 
throughout the appeal period, there is no evidence that his 
lumbar spine disability and residual neurological 
manifestations are in any way clinically unusual.  
Additionally, there is no evidence of hospitalization for the 
low back in the recent past or marked interference with 
employment beyond that contemplated in the assigned ratings.  
Therefore, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the Veteran's lumbar spine 
disability warrant no more than a 10 percent rating from 
November 26, 2003, to July 31, 2005; a 40 percent rating from 
August 1, 2005, to May 31, 2010; and a 10 percent rating 
since June 1, 2010.  However, the Board finds that the 
Veteran is entitled to a 10 percent rating, but no higher, 
for neurological manifestations of the service-connected 
disability of the spine in the right lower extremity, from 
November 23, 2003, to February 6, 2007, and a 20 percent 
rating for neurological manifestations of the service-
connected disability of the spine in the right lower 
extremity since February 7, 2007.  All reasonable doubt has 
been resolved in favor of the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veteran's claim for an increased initial rating for a 
lumbar spine disability arose from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA afforded the Veteran a VA 
examination in March 2005, February 2007, March 2008, and 
September 2009.  The Veteran has not reported receiving any 
other VA or private treatment for his lumbar spine 
disability, aside from that which is already of record.  
Accordingly, all pertinent clinical records have been 
associated with the claims file.  In addition, the Veteran 
had the opportunity to testify before the Board.  Based upon 
the above, the Board finds that VA has satisfied its duty to 
assist and that no additional assistance is required.  Smith 
v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).


ORDER

For the period from November 26, 2003, to July 31, 2005, a 
rating in excess of 10 percent for the orthopedic 
manifestations of a low back disability is denied.

For the period from August 1, 2005, to May 31, 2010, a rating 
in excess of 40 percent for the orthopedic manifestations of 
a low back disability is denied.

Since June 1, 2010, a rating in excess of 10 percent for the 
orthopedic manifestations of a low back disability is denied.

For the period from November 23, 2003, to February 6, 2007, a 
separate 10 percent rating for mild incomplete paralysis of 
the sciatic nerve of the right lower extremity, is granted.

Since February 7, 2007, an increased 20 percent rating for 
moderate incomplete paralysis of the sciatic nerve of the 
right lower extremity, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


